Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00472-CV

                  ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                      Appellant

                                                   v.

      Arvel SEALS Jr., as Representative of the Estate of Dora Sylvia Lehrman, Deceased
                                          Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-10177
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

DISMISSED

           The parties filed a joint motion to dismiss this interlocutory appeal. Their motion states

they have agreed to dismiss this appeal so that various actions may be taken in the trial court.

           The parties’ joint motion is granted; this appeal is dismissed. See TEX. R. APP. P.

42.1(a)(2), 43.2(f); Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. 2001)

(per curiam).

                                                    PER CURIAM